Case 2:19-cv-02099-MEF Document 22                     Filed 06/17/20 Page 1 of 1 PageID #: 1017



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

AMBER HUFFSTETLER                                                                             PLAINTIFF

        v.                        CIVIL NO. 2:19-cv-2099-MEF

ANDREW M. SAUL 1,
Social Security Administration                                                                DEFENDANT

                                          FINAL JUDGMENT

        This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her application for Supplemental Security Income. The parties have consented to entry of final

judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

any appeal to the Court of Appeals for the Eighth Circuit. The Court, having reviewed the record,

the administrative transcript, the briefs of the parties, the applicable law, and oral argument having

been waived, finds as follows, to-wit:

        For the reasons announced by the Court on the record on June 17, 2020, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

        IT IS SO ORDERED this the 17th day of June 2020.

                                                           /s/ Mark E. Ford
                                                           HON. MARK E. FORD
                                                           UNITED STATES MAGISTRATE JUDGE




1
 Andrew M. Saul was confirmed by the Senate on June 4, 2019, replacing Nancy A. Berryhill as the Acting
Commissioner of the Social Security Administration.
